                               San Francisco
                 Case 3:20-mj-71799-MAG      Police15-8
                                         Document   Department
                                                        Filed 12/23/20 Page 1 of 9
Report Type: Initial                 INCIDENT REPORT                                                                                                                180967419
I   Incident Number                Occurrence From Date / Time Occurrence To Date / Time Reported Date /                              Time     CAD Number




                                                                                                                                                                                      180967419
    180-967-419                     12/24/2018            14:35 12/24/2018          14:40 12/24/2018                                  14:40    183581788
N
    Type of incident
C   STAY AWAY OR COURT ORDER, NON-DV RELATED 71024 RESISTING, DELAYING, OR OBSTRUCTING PEACE OFFICER DUTIES
I   27170 OPIATES, POSSESSION FOR SALE 16220
D   Location of Occurrence:                                                 At Intersection with/Premise Type                                                   District
E   374 GOLDEN GATE AVE                                                     ATM                                                                                 TENDERLOIN
    Confidential      Arrest             Suspect          Suspect             Non-Suspect          Domestic          (Type of Weapon Used)           Use of        Reporting Unit
N
    Report?   o       Made?      þ       Known?    o      Unknown?      o     Incident?     o      Violence?   o                                     Force?   o    3J45C
T                                                                                                                                                          Reporting District
    Location Sent / On View:                                                  At Intersection with
     GOLDEN GATE AVE                                                          LARKIN ST                                                                    TENDERLOIN
    Crime and Clearance Status    Reported to Bureau Name                      Star                      Date/ Time          Elder            Gang            Juvenile           Prejudice
                                                                                                   Victim o                                   Related? o      Subject? o         Based? o
    6

    Have you reviewed the attached list of procedures required by Department General Order (DGO) 7.04? No
O   D   I declare under penalty of perjury, this report of 8 pages is true and correct, based on my personal knowledge, or is based on information and belief
    E   following an investigation of the events and parties involved.
F       PROP 115 CERTIFIED                  Post Training
F   C
I   L   Reporting Officer                                       Star                   Station                               Watch                         Date
    A   HALEY, ANTONE R                                         342                    Tenderloin Sta ion                    1100-2100                     12/24/18 19:55
C
    R   Reviewing Officer                                       Star                   Station                               Watch                         Date
E   A   HOLDER, ANTHONY J                                       1873                   Tenderloin Station                    1500-0100                     12/24/18 20:31
R   T   OIC                                                     Star                   Station                               Watch                         Date
    I   HOLDER, ANTHONY J                                       1873                   Tenderloin Station                    1500-0100                     12/24/18 20:32
    O                                                  Re-assigned to                                                                                         Assigned by
        Related Case              Related Case                                                       Assigned to 3*300
    N
        180-755-838               --                   Copies to 3*300 5N200                             Add'l Copies DA, OR                                  AH 342

R       Code                Name (Last, First Middle)                                                Alias                                         Email
E 1     R1                  SFPD-342, SFPD-2230

P       Day Phone                 Type             Home Address                                                          City                              State            Zip Code
        (415) 345-7300           Work              301 EDDY ST                                                           SAN FRANCISCO                     CA               94102-
O
        Night Phone               Type             Work Address                                                          City                              State            Zip Code
R
T       DOB           / Age DOB                     or age between      Race          Sex       Height      Weight      Hair Color     Eye Color      ID Type Jurisd. ID No.
E                                Unk.   o                and
E       Confidential        Violent Crime          293 PC               Star                              Follow-up Form        Statement             Relationship to Subject
        Person   o          Notification    o      Notification o                                            YES         o           YES     o
        School (if Juvenile)                       Injury/Treatment                                      Other Information/If Interpreter Needed Specify Language


        Interpreter            Language                   Language Description(if Other)            Language Line Service/Interpreter ID#          Bilingual Ofc Star#
        Needed         o




Incident# 180967419                                                                                                                                                             Page 1 of 8
                               San Francisco
                 Case 3:20-mj-71799-MAG      Police15-8
                                         Document   Department
                                                        Filed 12/23/20 Page 2 of 9
Report Type: Initial                 INCIDENT REPORT                                                                                                    180967419
       Code           Name (Last, First Middle)                                          Alias                                          Email
B      B1             RAMOS, GUSTABO ADOLFO
O 1    Day Phone                  Type                  Home Address                             City                                           State           Zip Code
O
K      Night Phone                Type                  Work Address                             City                                           State           Zip Code

E      DOB                 Date of Birth        Age          or age between         Race           Sex        Height          Weight   Hair Color          Eye Color
D      Unknown o           11/Reda /98           20               and               H              M          5'11            125      BLK                 BRO
       SFNO          J/D# (if Juvi)                ID Type/Jurisdiction/Number              ID Type/Jurisdiction/Number                ID Type/Jurisdiction/Number
      Redacted                                     FBI CA Redacted                          CII CA Redacted
       Booking Charge(s)                                                                                 Booking Location
       11351 HS / 11351 HS / 11351 HS / 11351.5 HS / 11378 HS / 12022.1(a)(1)                            COUNTY JAIL #1 - 7TH STREET SHERIFF'S FACILITY
       PC / 166(a)(4) PC / 148(a)(1)PC
       Warrant #                 Court#                    Action#                   Dept#                          Enroute to


       Warrant Violation(s)                                                                                             Bail
                                                                                                                        ($)

       Citation#                 Violation(s)                                                 Appear Date/time         Location of Appearance


       o CA Form Booked           Mirandized: Star                      Date Time                       CWB Check                      Star
            Copy Attached             o                                                                 MYLES                          77

       Book/Cite Approval         Star          Mass Arrest Code               M X-Rays             School (if Juvenile)                                      Statement
       SGT.HOLDER                 1873                                         o                                                                                  o
       Other Information: Citation/Warrant/Booking Charge(s)/Missing Person-Subject Description; Scars, Marks, Tattoos
       LSW BLACK JACKET AND BLACK PANTS. NO LOCAL ADDRESS.
       Interpreter         Language                     Language Description(if Other)           Language Line Service/Interpreter ID#          Bilingual Ofc Star#
       Needed        o
P     Code/No            Item Description                                                                  Brand                              Model
R E   EVD 1              SUSPECTED HEROIN
O 1   Serial No.                                Gun Make             Caliber        Color                Narcotics Lab No.               Quantity              Value
P                                                                                   BLK                  18304256                                               TBD
E     Seized by (Star)                                From Where
R     342                                             WEST SIDEWALK OF LARKIN JUST SOUTH OF GOLDEN GATE.
T
      Additional Description/Identifying Numbers
Y
      1.2 GRAMS OF SUSPECTED HEROIN

P     Code/No            Item Description                                                                  Brand                              Model
R E   EVD 2              SUSPECTED FENTYNAL
O 2   Serial No.                                Gun Make             Caliber        Color                Narcotics Lab No.               Quantity              Value
P                                                                                   WHI                  18304256                                               TBD
E     Seized by (Star)                                From Where
R     342                                             RAMOS' LEFT OUTTER JACKET POCKET.
T
      Additional Description/Identifying Numbers
Y
      10.1 GRAMS OF SUSPECTED FENTYNAL

P     Code/No            Item Description                                                                  Brand                              Model
R E   EVD 3              SUSPECTED METHAMPHETAMINE
O 3   Serial No.                                Gun Make             Caliber        Color                Narcotics Lab No.               Quantity              Value
P                                                                                   WHI                  18304256                                               TBD
E     Seized by (Star)                                From Where
R     342                                             RAMOS' LEFT OUTTER JACKET POCKET.
T
      Additional Description/Identifying Numbers
Y
      12.1 GRAMS OF SUSPECTED METHAMPHETAMINE



Incident# 180967419                                                                                                                                            Page 2 of 8
                       Case 3:20-mj-71799-MAGSan Francisco      Police15-8
                                                             Document     Department
                                                                              Filed 12/23/20 Page 3 of 9
Report Type: Initial                                 INCIDENT REPORT                                                           180967419
P   Code/No          Item Description                                              Brand              Model
R E EVD 4            SUSPECTED BASE COCAINE
O 4 Serial No.                           Gun Make       Caliber     Color        Narcotics Lab No. Quantity                        Value
P                                                                   WHI          18304256                                           TBD
E   Seized by (Star)                         From Where
R   342                                      WEST SIDEWALK OF LARKIN JUST SOUTH OF GOLDEN GATE.
T
    Additional Description/Identifying Numbers
Y
      2.1 GRAMS OF SUSPECTED BASE COCAINE

P     Code/No            Item Description                                                            Brand             Model
R E   EVD 5              SUSPECTED COCAINE SALT
O 5   Serial No.                            Gun Make         Caliber          Color            Narcotics Lab No.   Quantity        Value
P                                                                             WHI              18304256                             TBD
E     Seized by (Star)                         From Where
R                                              RAMOS' LEFT OUTTER JACKET POCKET.
T
      Additional Description/Identifying Numbers
Y
      1.0 GRAMS OF SUSPECTED COCAINE SALT.

P     Code/No            Item Description                                                            Brand             Model
R E   EVD 6              U.S. CURRENCY                                                               USA
O 6   Serial No.                            Gun Make         Caliber          Color            Narcotics Lab No.   Quantity        Value
P                                                                             GRN                                               $406.00 Total
E     Seized by (Star)                         From Where
R     342                                      RAMOS AT THE SCENE. SEE BWC FOR FULL DETIALS.
T
      Additional Description/Identifying Numbers
Y
      $460.00 IN U.S. CURRENCY.

P     Code/No            Item Description                                                            Brand             Model
R E   EVD 7              CELL PHONE                                                                  SAMSUNG
O 7   Serial No.                            Gun Make         Caliber          Color            Narcotics Lab No.   Quantity        Value
P                                                                             BLU                                     1             TBD
E     Seized by (Star)                         From Where
R     342                                      WEST SIDEWALK OF LARKIN JUST SOUTH OF GOLDEN GATE.
T
      Additional Description/Identifying Numbers
Y
      The cellular phone had a cracked screen when I observed it on the sidewalk of Larkin Street.

P     Code/No            Item Description                                                            Brand             Model
R E   EVD 8              PHOTOS
O 8   Serial No.                            Gun Make         Caliber          Color            Narcotics Lab No.   Quantity        Value
P                                                                                                                    11
E     Seized by (Star)                         From Where
R     342
T
      Additional Description/Identifying Numbers
Y
      Uploaded and attached to report.

P     Code/No            Item Description                                                            Brand             Model
R E   EVD 9              STAY AWAY ORDER
O 9   Serial No.                            Gun Make         Caliber          Color            Narcotics Lab No.   Quantity        Value
P                                                                             WHI                                     1             TBD
E     Seized by (Star)                         From Where
R     2230                                     IDB
T
      Additional Description/Identifying Numbers
Y
      Faxed to Officer Gomez #2230 from the IDB.




Incident# 180967419                                                                                                                 Page 3 of 8
                       Case 3:20-mj-71799-MAGSan Francisco      Police15-8
                                                             Document    Department
                                                                            Filed 12/23/20 Page 4 of 9
Report Type: Initial                                 INCIDENT REPORT                                            180967419
P   Code/No          Item Description                                            Brand              Model
R E EVD 10           PROPERTY RECEIPT                                            SFPD
O 1 Serial No.                           Gun Make       Caliber    Color       Narcotics Lab No. Quantity         Value
P 0                                                                YEL                             1
E   Seized by (Star)                         From Where
R   342
T
    Additional Description/Identifying Numbers
Y
        PROPERTY RECEIPT FOR CELL PHONE AND U.S. CURRENCY.

P       Code/No            Item Description                                       Brand                 Model
R   B   BWC 1              BODY WORN CAMERA FOOTAGE                               AXON                  2
O   W   Serial No.                            Gun Make        Caliber   Color   Narcotics Lab No.   Quantity      Value
P   C                                                                   BLK                                        TBD
E
R   1   Seized by (Star)                         From Where
        342
T
        Additional Description/Identifying Numbers
Y
        BODY WORN CAMERA FOOTAGE UPLOADED TO EVIDENCE.COM
        #342
        #2230
        #2203
        #2234
        #4291
        #2213
        #608




Incident# 180967419                                                                                               Page 4 of 8
                               San Francisco
                 Case 3:20-mj-71799-MAG      Police15-8
                                         Document   Department
                                                        Filed 12/23/20 Page 5 of 9
Report Type: Initial                 INCIDENT REPORT                                                    180967419


                                                   NARRATIVE

Additional titles:
Cocaine, Base/Rock, Possession for sale 16623
Cocaine, Possession for sale 16622
Heroin, Possession for sale 16110
Methamphetamine, Possession for sale 16652

On December 24, 2018, at approximately 1430 hours, Officer O'Keefe #4291, Officer Gomez #2230, and I were in
full Police uniform and driving an unmarked Police vehicle while on patrol in the San Francisco Tenderloin District.
We were driving eastbound on Golden Gate Avenue approaching Larkin Street at the time of the incident.

The following is not a word for word transcription of the event. Please see (BWC1) Body Worn Camera footage for
full details. All Body Worn Camera footage was later uploaded to Evidence.com via the secure dock at Tenderloin
Station.

It should be noted that the area of Golden Gate Avenue and Larkin Street is well known by Officers and community
members as being high in narcotics use and trafficking. I have participated in a multitude of narcotics related arrests
in the area. I have also spoken to a large number of community members and business owners in the area regarding
the constant and on-going narcotics use and trafficking they witness on a daily basis outside of their homes and
businesses.

As we drove eastbound on Golden Gate Avenue we observed a group of unknown males on the north sidewalk of
Golden Gate Avenue, just east of Larkin Street. Officer Gomez and I immediately recognized one of the adult males,
(B1) Gustabo Ramos, standing in front of the Wells Fargo ATM located at 374 Golden Gate Avenue.

Officer Gomez and I recognized Ramos from a department email that had been distributed approximately three-
weeks prior to the above date. The department email stated that an unknown Hispanic male adult, who Officer
Gomez and I identified as Ramos, was involved with the sales of Fentanyl in the area of Larkin Street and Golden
Gate Avenue. Officer Gomez and I performed a computer query of Ramos at that time and observed that Ramos had
a stay-away order from 370 Golden Gate Avenue (150 yards from 370 Golden Gate Ave, CT#18018217).

After positively identifying the individual standing in front of 374 Golden Gate Avenue as Ramos, Officer Gomez,
Officer O'Keefe, and I continued eastbound on Golden Gate Avenue. We made a right turn on to southbound
Leavenworth, then another right turn on to westbound McAllister. We then made a right turn on to Larkin Street and
parked our vehicle just south of Golden Gate Avenue. Officer O'Keefe performed a query of Ramos over his radio in
order to confirm that the stay-away order was still active. Dispatch confirmed that Ramos had an active stay away
order from 370 Golden Gate Avenue.

I observed Ramos walking westbound on the north sidewalk of Golden Gate Avenue while we were performing the
query with dispatch. Ramos crossed Larkin Street and was walking toward Polk Street on Golden Gate Avenue.

Officer Gomez, Officer O'Keefe, and I drove northbound on Larkin Street, made a left turn on to westbound Turk
Street, and then another left turn on southbound Polk Street. We turned left on eastbound Golden Gate Avenue and
parked our vehicle just east of Polk Street. We alerted other Officers in the area as to Ramos' description and last
known direction of travel. I then observed Ramos walking eastbound on the south sidewalk of Golden Gate Avenue,
just west of Larkin Street. We drove toward the area in an attempt to contact Ramos.

I exited the vehicle mid-block on Golden Gate Avenue. Officer Gomez and Officer O'Keefe continued eastbound on
Golden Gate Avenue. Shortly after I exited the vehicle I heard an Officer transmit over their radio that they had a
subject resisting arrest on Larkin Street. I ran to the scene in order to assist Officers with the arrest.

Officer Gonzalez #2234 and Officer Backman #2203 responded to the area in order to assist with the arrest of

Incident# 180967419                                                                                          Page 5 of 8
                               San Francisco
                 Case 3:20-mj-71799-MAG      Police15-8
                                         Document   Department
                                                        Filed 12/23/20 Page 6 of 9
Report Type: Initial                 INCIDENT REPORT                                                       180967419
Ramos. They were parked on the west side of Larkin Street, just south of Golden Gate Avenue, when they observed
Ramos walking southbound on Larkin Street from Golden Gate. Officer Gonzalez exited his vehicle and attempted to
arrest Ramos on the west sidewalk of Larkin Street just south of Golden Gate Avenue. Officer Gonzalez grabbed
Ramos' arms and stated that he was under arrest. Ramos immediately tensed his arms and attempted to break free
from Officer Gonzalez's grip. Officer Gonzalez then pulled Ramos to the ground and, utilizing control holds,
attempted to place Ramos in handcuffs. See Officer Gonzalez's statement for full details.

As I made the right turn on to the west sidewalk of Larkin Street I observed Ramos laying on the sidewalk struggling
with a number of Officers. Ramos was kicking his feet and tensing his arms in an attempt to avoid being handcuffed,
a violation of 148(a)(1) PC, resisting arrest. I assisted in restraining Ramos while other Officers placed him in
handcuffs.

Officer Gomez asked Ramos if he was "oaky?" Ramos confirmed that he was. Ramos did not make any complaint of
pain in the presence of any Officers.

At this point I arrested Ramos for 12022.1(a)(1) PC, violation of a court order, as well as 148(a)(1), resisting arrest.

While Ramos was struggling with Officers at the scene I observed several tightly wrapped bindles of various
suspected narcotics on the sidewalk in the immediate area of Ramos' arrest. See Officer Gonzalez's statement for
full details. The suspected narcotics were tightly wrapped in clear plastic, a common method for packaging narcotics
for sales. I observed several of the bindles to contain an off-white waxy substance which, based on my training and
experience, I believed to be (E4) suspected base cocaine. There were also multiple bindles of a black tar-like
substance which, based on my training and experience, I believed to be (E1) suspected heroin. I immediately
recognized that each bindle contained a usable amount of the suspected substances.

As this point I believed Ramos was in possession of the suspected narcotics for the purpose of sales. The suspected
narcotics were recovered off of the sidewalk. I took possession of the suspected narcotics and later transported them
back to Tenderloin Station for booking. Before the narcotics were collected, Officer Gonzalez took four pictures of the
narcotics. I later booked the pictures as evidence at Tenderloin Station. I also uploaded copies of the pictures to this
report.

I observed a (E7) cellular phone in the immediate area of Ramos' arrest. Based on my training and experience I
known that narcotics traffickers use their cellular phone as a tool to conduct their illicit and dangerous business. I
seized the cellular phone at the scene and later transported it back to Tenderloin Station. Officer Gomez later
booked the cellular phone as evidence at Tenderloin Station.

I conducted a search of Ramos incident to his arrest. I located approximately (E6) $460.00 dollars in US Currency on
Ramos' person at the scene. The money was in smaller denominations, with all of the bills being $20 dollar bills or
smaller. Based on my training and experience I know that narcotics transactions are typically completed using
smaller denominations of currency such as those found on Ramos. Believing Ramos had obtained the currency
through illegal narcotics trafficking, I seized the currency at the scene. Officer Gomez later counted the currency in
the presence of SGT McCormick #4167 and booked it as evidence in a signed SFPD money envelope at Tenderloin
Station.

I issued Ramos a (E10) SFPD Property Receipt for the cellular phone and the US Currency listed above. Officer
Gomez booked a copy of the Property Receipt as evidence at Tenderloin Station. She also uploaded a copy of the
Property Receipt to this report.

During my search of Ramos I located a large bag of white crystal-like substance in his left outer jacket pocket. Based
on my training and experience, I believed the substance to be (E3) suspected methamphetamine. In the same
location I also located multiple bags of a white powdery substance which, based on my training and experience, I
believed to be cocaine salt. I immediately recognized the amount of both substance to be usable amounts.

I located another large clear plastic bag inside of Ramos' left outer jacket pocket. When I examined the bag I found
that it contained numerous smaller baggies filled with (E2) suspected fentanyl. I immediately recognized that each
small baggie contained a useable amount of the substance.


Incident# 180967419                                                                                             Page 6 of 8
                               San Francisco
                 Case 3:20-mj-71799-MAG      Police15-8
                                         Document   Department
                                                        Filed 12/23/20 Page 7 of 9
Report Type: Initial                 INCIDENT REPORT                                                         180967419
I seized all of the narcotics listed above and transported them back to Tenderloin Station for booking.

Ramos was transported back to Tenderloin Station by Officer Gonzalez and Officer Backman #2203 for booking.
During the booking search Officer Gonzalez located an additional bindle of suspected cocaine base on Ramos'
person. He issued it to me for booking.

I took 7 pictures of the narcotics listed in this report. I later uploaded the pictures to this report. Officer Gomez
booked the pictures as evidence at Tenderloin Station.

I weighed the narcotics in the presence of SGT McCormack. I then packaged the narcotics pursuant to current SFPD
policy. Officer Gomez later hand delivered the narcotics to the narcotics drop box at 850 Bryant Street.

In regards to the suspected narcotics; I have been assigned to Tenderloin Station for approximately 8 months. The
Tenderloin district is well known for the use and sales of illegal narcotics. During my employment with the San
Francisco Police department I have received 40 hours of narcotics training during the POST Academy in regards to
controlled substances. This training included specific information regarding all of the narcotics listed in this report. In
the course of my duties as a Police Officer, furthermore, I have spoken to many narcotics users regarding the use of
various illegal narcotics. I have also had conversations with multiple other Officers with more experience than myself
regarding illegal narcotics, and have assisted in conducting a multitude of undercover narcotics operations
throughout the Tenderloin District. In total, I have handled thousands of bindles of illegal narcotics during my
employment as a Police Officer and have participated in a vast array of narcotics related arrests.

Based on the above training and experience, the packaging, and the large quantity seized, I believed Ramos
possessed the narcotics listed in this report for sales.

In total, I seized the following narcotics from Ramos (Lab# 18304256):
-12.1g of Suspected Methamphetamine from Ramos' left outer jacket pocket
-10.1g Suspected Fentanyl from Ramos' left outer jacket pocket.
-1.0g Suspected Cocaine Salt from Ramos' left outer jacket pocket.
-1.2g Suspected Heroin from the sidewalk in the immediate area of Ramos' arrest.
-2.1g Suspected Base Cocaine from the sidewalk in the immediate area of Ramos' arrest.


A computer query of Ramos indicated the he was arrested on 11/20/18 at 370 Golden Gate Avenue for the following
charges (CASE:180879892):
11351 HS
11351 HS
11378 HS
11351.5 HS

Officer Gomez confirmed the active stay-away order with the SF ID Bureau. The ID Bureau faxed Officer Gomez a
copy of the stay away order which she later booked as evidence at Tenderloin Station. She also uploaded a copy of
the order to this report.

Officer Gomez contacted Myles #77 at CWB and confirmed that Ramos had no active warrants.

I booked Ramos for the following charges at Tenderloin Station with the approval of SGT McCormick:
11351 HS
11351 HS
11351 HS
11351.5 HS
11378 HS
12022.1(a)(1) PC (CRT#18018217)
166(a)(4) PC (CRT#18018217)
148(a)(1) PC

Ramos was later transported to County Jail-1 by Officer Neary #1291 and Officer Castro #2300.

Incident# 180967419                                                                                               Page 7 of 8
                               San Francisco
                 Case 3:20-mj-71799-MAG      Police15-8
                                         Document   Department
                                                        Filed 12/23/20 Page 8 of 9
Report Type: Initial                 INCIDENT REPORT                                                    180967419
Despite a court-order being in place, Ramos has continued to sell incredibly dangerous illegal narcotics in the city of
San Francisco. Ramos has defied his court-order and been arrested in the same location as his previous incident
with over 10 grams of Fentanyl on his person. The Fentanyl, furthermore, was clearly packaged for sales. As is
common knowledge, Fentanyl has caused innumerable deaths across the county and has also contributed to a
number of first-responders being injured during their service. Because Ramos has demonstrated a pattern of boldly
disobeying the direction of the court, and because he has no legal business in the district, I am humbly requesting
that Ramos be issued a stay-away order from the entire Tenderloin District.




Incident# 180967419                                                                                           Page 8 of 8
                               San Francisco
                 Case 3:20-mj-71799-MAG      Police15-8
                                         Document   Department
                                                        Filed 12/23/20 Page 9 of 9
Report Type: Initial                 INCIDENT REPORT                                                         180967419


                                                                                            Incident Report Statement
INCIDENT NO.
1   8      0   9   6   7   4    1   9
Name (Last,First,Middle)                DOB/Age        Residence Phone(Day/Night)      Business Phone (Day/Night)
Gonzalez, Ryan R 2234                                                                  415/345-7300
Residence                               Zip Code      Business Address / City if not San Francisco        Zip Code
                                                      301 Eddy Street, SF                                 94102-2606
Date of Statement       Time Started       Time Completed     Location Where Statement Taken
12/24/18                16:00              16:00              At Scene o     Other: TEND



On 12/24/2018, I was working as the 3J53C with Officer Backman #2203 dressed in police uniform, driving a marked
police vehicle. Officer Gomez #2230 informed that a known subject, (B1) Gustabo Ramos, was by 370 Golden Ave.
Officer Gomez informed me that Ramos had an active stay away order, prohibiting Ramos from being within 150 yards
from 370 Golden Gate Ave. I had prior knowledge that Ramos sold fentanyl and other narcotics in this area. I have
spoken with multiple drug users who have informed me that one of the areas to purchase fentanyl in San Francisco, is
at Golden Gate Ave and Larkin Street.

At approximately 1440 hours, Officer Backman and I drove north on Larkin Street, south of Golden Gate Ave. I parked
the vehicle on the west side of Larkin Street. I saw (B1) Ramos turn the corner from eastbound Golden Gate Ave to
southbound Larkin Street, once again, in violation of his stay away order.

I exited my vehicle, approached Ramos and told him to stop. I grabbed Ramos' arms in order to place him in
handcuffs, and effect the arrest. Ramos immediately tried to resist my grip and pull away from me. I was able to pull
Ramos down to the ground. Officer Backman told Ramos he was under arrest. Ramos tucked his arms underneath his
body. As Ramos resisted arrest, I saw multiple plastic wrapped bindles fall from one of Ramos' jacket pockets
(Unknown exactly which pocket). Eventually, officers on scene were able to overcome Ramos' resistance, and Ramos
was placed in handcuffs.

Upon closer inspection, I saw that the multiple plastic wrapped bindles that fell from Ramos' pocket consisted of
suspected heroin and suspected base rock cocaine (See Officer Haley's #342 statement for further information). I took
four photos of the suspected base rock cocaine, the suspected heroin, and Ramos' cell phone while they were on the
ground. Ramos cell phone had already been picked up then placed back on the ground before I took photos of it.
Officer Haley later seized the suspected base rock cocaine and suspected heroin from the ground.

Officer Backman and I transported Ramos to Tenderloin Station. While I was performing an inventory search on
Ramos, I seized one plastic wrapped bindle of suspected base rock cocaine from Ramos' front right (black jacket)
jacket pocket. I later gave this one suspected base rock cocaine bindle to Officer Haley.




Incident# 180967419                                                                                                 Page 1 of 1
